Citation Nr: 1401143	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy, impotence and bilateral cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  Jurisdiction over the appeal resides with the RO in Atlanta, Georgia.

In May 2013, the Veteran testified at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examinations in connection with the Veteran's service-connected diabetes mellitus with diabetic retinopathy, impotence and bilateral cataracts were conducted in 2007.  Moreover, the Veteran testified at the May 2013 hearing that his diabetes mellitus has increased in severity since the 2007 examinations.  Although the mere passage of time alone does not render an examination inadequate, the Veteran's last examinations in this case are over six years old, and given the Veteran's sworn testimony at the hearing, the Board concludes that remand is warranted for a more recent examination so that the present level of the veteran's service-connected disability may be evaluated.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (noting that "the mere passage of time alone does not render the previous examination inadequate"); Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern).  In this regard, because there may have been significant changes in the Veteran's diabetes mellitus with diabetic retinopathy, impotence and bilateral cataracts, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).
 
Also, the Veteran testified that he was currently receiving treatment at the Oakwood VA Medical Center (VAMC) in Georgia for his diabetes mellitus and associated eye disorders.  The most recent VA treatment records in the claims file are dated in December 2009.  As such, all VA treatment reports dated from December 2009 should be associated with the claims folder prior to scheduling the VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from the Atlanta VAMC from December 2009 to the present.

2.  The Veteran must then be afforded the appropriate VA examination to determine the current severity of his service-connected diabetes mellitus with diabetic retinopathy, impotence and bilateral cataracts.  The entire claims file and any pertinent evidence stored electronically that is not contained in the claims file must be made available to and reviewed by the examiner.  The examiner must provide an accurate and fully descriptive assessment of the Veteran's diabetes mellitus with diabetic retinopathy, impotence and bilateral cataracts.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus with diabetic retinopathy, impotence and bilateral cataracts, requires insulin, restricted diet, regulation of occupational and recreational activities for its control, and/or episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider. 

"Regulation of occupational and recreational activities" is defined by the regulations as "avoidance of strenuous occupational and recreational activities." 

All complications of the Veteran's service-connected diabetes mellitus with diabetic retinopathy, impotence and bilateral cataracts, must also be reported, along with their symptoms. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

